




HERMAN MILLER, INC. 2011 LONG-TERM INCENTIVE PLAN
EBITDA PERFORMANCE SHARE UNIT AWARD


This certifies that Herman Miller, Inc. (the "Company") has on ____________ (the
"Award Date"), granted to                      (the "Participant") an award (the
"Award") of ______________ Performance Share Units (the "Target Performance
Shares") pursuant to and under the Herman Miller, Inc. 2011 Long-Term Incentive
Plan (the "Plan") and subject to the terms set forth in this document. A copy of
the Plan Prospectus has been delivered to the Participant and a copy of the Plan
is available from the Company on request. The Plan is incorporated into this
Award by reference, and in the event of any conflict between the terms of the
Plan and this Award, the terms of the Plan will govern. Any terms not defined
herein will have the meaning set forth in the Plan.


1.    Definitions.


(a)    "Actual Performance Shares" means the number of Performance Shares
determined in accordance with subsection (b) (c) or (d) of Section 2 and payable
to the Participant under Section 3 of this Award.


(b)    "Average Herman Miller Value Added" means the sum of the Company's Value
Added for each Year of the Performance Period divided by 3.


(c)    “Average Capital” means the sum of the Company’s capital at the end of
each month during a Plan Year divided by 12.




(d)    "Award Agreement" means the terms and conditions of the Award set forth
in this agreement.


(e)    “Capital Charge” means the Company’s Average Capital for the Plan Year
multiplied by the Cost of Capital


(f)    "Common Stock" means the Company's $.20 par value per share common stock.


(g)    “Cost of Capital” means the Company’s weighted cost of equity plus its
weighted cost of debt, expressed as a percentage, as determined by the Committee
in a manner consistent with the Manual.


(h)    "EBITDA" means the Company's earnings calculated before charges for
interest, taxes, depreciation and amortization as determined by the Committee in
a manner consistent with the Manual.


(i)“Herman Miller Value Added” means the value added of the Company determined
each Plan Year by deducting the Company’s Capital Charge from EBITDA, as
determined by the Committee in a manner consistent with the terms of the Manual.




(j)    "Performance Period" means the period of three (3) consecutive Years
beginning with the Year of the Award Date or in the event of a Shortfall, the
Alternate Performance Period, if any approved by the Committee or in the event
of a Change in Control, the Adjusted Performance Period provided in Section
2(d)(ii).


(k)    "Performance Share" means the right to receive one (1) share of Common
Stock subject to certain restrictions and on the terms and conditions contained
in this Award and the Plan.


(l)    "Retirement" means retirement under the Company's qualified retirement
plans.


(m)    “Target Herman Miller Value Added” means the target amount of Herman
Miller Value Added for any Year which is sufficient to entitle the Participant
to the target number of Performance Shares under this Award.



-1-

--------------------------------------------------------------------------------



(n)    “Vesting Period” means the period of thirty-six (36) consecutive months
after the Award Date, (or the Alternate Performance Period in the event of a
Change in Control) or in the event of a Shortfall, the period of sixty (60)
consecutive months after the Award Date, if the Committee approves the use of an
Alternate Performance Period.


(o)    "Year" means the fiscal year of the Company.


2.    Determination of Actual Performance Shares. The Actual Performance Shares
in which the Participant will be eligible to vest will be as determined under
this Section 2.


(a)    Beginning of the Year Determinations. Within 90 days of the beginning of
each Year, the Committee will establish the EBITDA, Cost of Capital and the
Target Herman Miller Value Added for each Year of the Performance Period. If the
Committee determines that vesting of Actual Performance Shares will be based in
whole or in part upon the Herman Miller Value Added of any unit or subsidiary,
then the Committee will also establish the EBITDA, Cost of Capital and Target
Herman Miller Value Added for such units or subsidiaries.


(b)    Year-End Determinations. As of the end of each Year the following
determinations will be made consistent with the Manual;
    
(i)    Determination of EBITDA and Capital Charge. Within ninety (90) days of
the end of each Year of the Performance Period, the Committee will determine the
EBITDA and Capital Charge for the just ended Year.


(ii) Determination of Herman Miller Value Added. Within ninety (90) days of the
end of each Year and at the end of the Performance Period, the Committee will
determine the amount of Herman Miller Value Added for each year and the average
for any Performance Period.


(iii)    Calculation of Actual Performance Shares. The Committee, within ninety
(90) days after the end of the Performance Period, will determine the number of
Actual Performance Shares in which the Participant will be eligible to vest.
Except as provided in Sections (c) (d) or (e) below, the number of Actual
Performance Shares which will be eligible to vest will be determined on a linear
basis according to the following;


(A) if the Average Herman Miller Value Added is equal to or greater than $172
million, then 200% of the Target Performance Shares will vest;


(B) if the Average Herman Miller Value Added is equal to $147 million (the
Target Herman Miller Value Added) then 100% of the Target Performance Shares
will vest;


(C) If the Average Herman Miller Value Added is equal to $130.4 million the 34%
of the Target Performance Shares will Vest, and


(D) if The Average Herman Miller Value Added is less than $130.4 million then 0%
of the Target Performance Shares will vest.


(c)    Shortfall. If the calculation under Section 2(b)(iii) above would result
in less than 34% of the number of Target Performance Shares being eligible to
vest, then a Shortfall will exist. In the event of a Shortfall, no Actual
Performance Shares will vest or be issued unless the Committee authorizes the
use of the Alternate Performance Period described in Section d below.


(d)    Alternate Performance Period in the Event of a Shortfall. If a Shortfall
occurs, the Committee, in its sole discretion, may elect to determine the Target
Performance Shares based upon the Alternate Performance Period. If the Committee
elects to exercise that discretion, (i) the Alternate Performance Period shall
be the ' three (3) consecutive Years beginning with the first day of the
Company's 2016 Year and (ii) the Actual Performance Shares shall be equal to 34%
of the Target Performance Shares if Average Herman Miller Value Added equals or
exceeds 75% of the Target Herman Miller Value Added during the Alternate
Performance Period.



-2-

--------------------------------------------------------------------------------



(e)    Calculation of Actual Performance Shares after a Change in Control. If a
Change in Control occurs, the Committee will determine the Participant's Actual
Performance Shares in accordance with Section 2(a), subject to the following:


(i)    The Committee will adjust the EBITDA for the Year in which the Change in
Control occurs by multiplying the EBITDA actually achieved for that Year by a
fraction, the numerator of which is the number of days in the period beginning
of the first day of the Year and ending on the day prior to the effective date
of the Change in Control, and the denominator of which is 365.


(ii) The Performance Period will end (the "Adjusted Performance Period") on the
effective date of the Change in Control. The Committee will determine the
Average EBITDA by adding the EBITDA for each Year of the Adjusted Performance
Period and dividing the sum by the number of whole or partial Years in the
Adjusted Performance Period.


3.    Adjustments to Target Performance Shares.


(a)    In the event that the Participant's employment with the Company or a
Subsidiary terminates prior to the end of the Performance Period due to:


(i) Death;


(ii) Disability; or


(iii) Termination of Employment by the Company or a Subsidiary without Cause,


then the Participant's Target Performance Shares will be adjusted by multiplying
the Participant's Target Performance Shares granted in this Award by a fraction,
the numerator of which is the number of full calendar months, beginning on the
first day of the Year of the Award Date and ending on the date on which the
event described in Section 3(a) occurs, and the denominator of which is 36.


(b)    In the event that the Participant's employment with the Company or a
Subsidiary terminates prior to the end of the Performance Period due to
Retirement, the Participant's Target Performance Shares will be adjusted as
follows:


(i)    If the Participant's Retirement occurs during the first Year of the
Performance Period, the Participant's Target Performance Shares will be adjusted
by multiplying the Participant's Target Performance Shares granted in this Award
by a fraction, the numerator of which is the number of full calendar months,
beginning on the first day of the Year of the Award Date and ending on the date
of the Participant's Retirement, and the denominator of which is 12; and


(ii)    No adjustment to the Participant's Target Performance Shares will be
made if the Participant's Retirement occurs during the second or third Year of
the Performance Period or during the Alternate Performance Period.


4.    Vesting.


(a)    Except as provided in Section 3 and 10 of this Award Agreement, and
subject to the terms and conditions of this Award Agreement and the Plan, (i)
the Participant's Actual Performance Shares will vest and become non-forfeitable
at the expiration of the Vesting Period, if the Participant remains continuously
employed by the Company or a Subsidiary through the last day of the Vesting
Period; and (ii) if' Participant ceases to be employed by the Company or a
Subsidiary through the last day of the Vesting Period, then Participant's rights
to all of the Target Performance Shares granted in this Award will be
immediately and irrevocably forfeited.


(b)    Notwithstanding the provisions of Section 4(a) above, the Participant's
Actual Performance Shares will vest and become non-forfeitable, except for
reasons described in Section 10(b), at the expiration of the

-3-

--------------------------------------------------------------------------------



Vesting Period, in the event that the Participant's employment with the Company
or a Subsidiary terminates prior to the end of the Vesting Period due to any of
the following:


(i)    Retirement;


(ii)    Death;


(iii)    Disability; or


(iv)    Termination of Employment by the Company or a Subsidiary without Cause.


(c)    For purposes of this Section 4, a Participant who begins an approved
leave of absence from the Company or a Subsidiary after the Award Date and who
returns to employment with the Company or a Subsidiary prior to the last day of
the Vesting Period or prior to any of the events described in Section 4(b),
above, following the leave of absence, will be considered to be continuously
employed during the leave of absence.


(d)    Notwithstanding the provisions of Section 4(a), above, the Participant's
Actual Performance Shares will vest and become non-forfeitable upon the
effective date of a Change in Control.


5.    Rights of the Participant with Respect to Performance Shares.


(a)    No Shareholder Rights. The Performance Shares granted pursuant to this
Award as provided herein are a contingent right to receive Common Stock in the
future, are not issued shares of Common Stock and do not and will not entitle
Participant to any rights of a shareholder of Common Stock, including the right
to vote or receive dividends. The rights of the Participant with respect to the
Performance Shares will remain forfeitable at all times prior to the end of the
Performance Period as provided in this Award Agreement and the Plan. Prior to
conversion of Performance Shares into Common Stock, such Performance Shares will
represent only an unsecured obligation of the Company.


(b)    Conversion of Performance Shares; Issuance of Common Stock. No shares of
Common Stock will be issued to Participant prior to the date on which the
Performance Shares vest and the restrictions with respect to the Performance
Shares lapse. Neither this Section 5(b) nor any action taken pursuant to or in
accordance with this Section 5(b) will be construed to create a trust of any
kind. After any Performance Shares vest and any tax withholding obligations
related to such Performance Shares have been satisfied pursuant to Section 9,
the Company will, within 60 days thereafter, cause to be issued to the
Participant or the Participant's legal representatives, beneficiaries or heirs,
as the case may be, a stock certificate or book entry representing the number of
shares of Common Stock in payment of such vested whole Performance Shares,
unless a valid deferral has been made pursuant to Section 8, in which case such
distribution will be made within 60 days after the date to which distribution
has been deferred. The value of any fractional Performance Share will be paid in
cash at the time certificates are delivered to Participant in payment of the
Performance Shares based on the Fair Market Value of a share of Common Stock on
the day preceding the date of distribution.


6.    Restriction on Transfer.


(a)    The Performance Shares and any rights under this Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of by
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported sale, assignment, transfer, pledge, hypothecation or
other disposition will be void and unenforceable against the Company. In
additional, during any Restricted Period no shares of Common Stock issued
pursuant to this Award may be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of by Participant. Notwithstanding the foregoing,
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of Participant and receive
any property distributable with respect to the Performance Shares upon the death
of Participant.



-4-

--------------------------------------------------------------------------------



(b)    No transfer by will or the applicable laws of descent and distribution of
any Performance Shares that vest by reason of Participant's death will be
effective to bind the Company unless the Committee will have been furnished with
written notice of such transfer and a copy of the will and/or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer.


7.    Adjustments to Performance Shares for Certain Corporate Transactions.
Adjustments to Performance Shares will be determined in accordance with this
Section 7.


(a)    The Committee will make an appropriate and proportionate adjustment to
the number of Target Performance Shares granted under this Award if:


(i)    The outstanding shares of Common Stock are increased or decreased, as a
result of merger, consolidation, sale of all or substantially all of the assets
of the Company, reclassification, stock dividend, stock split, reverse stock
split with respect to such shares of Common Stock or other securities, or


(ii)    Additional shares or new or different shares or other securities are
distributed with respect to such shares of Common Stock or other securities or
exchanged for a different number or kind of shares or other securities through
merger, consolidation, sale of all or substantially all of the assets of the
Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split or other distribution with respect to such
shares of Common Stock or other securities.


(b)    The Committee may make an appropriate and proportionate adjustment in the
number of Target Performance Shares granted under this Award if the outstanding
shares of Common Stock are increased or decreased as a result of a
recapitalization or reorganization not included within Section 7(a) above.


8.    Deferral of Distribution. A Participant may elect to defer the conversion
of Performance Shares granted under this Award into Common Stock and the
issuance of such Common Stock with respect thereto to a time later than that
provided under Section 5(b). The Participant must file such election with the
Committee at least 12 months prior to the date provided under Section 5(b) that
such Performance Shares are scheduled to be converted into Common Stock and
issued to the Participant. The Participant must specify in the election the date
on which the Performance Shares granted under this Award will be converted to
Common Stock and issued to Participant. The date elected must be at least five
(5) years later than the date on which the Performance Shares would have been
converted to Common Stock and issued to the Participant under Section 5.


9.    Tax Withholding.


(a)    In order to comply with all applicable federal, state, and local tax
withholding laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, and local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant are withheld or collected from Participant.


(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, Participant may elect to satisfy
Participant's federal, state, and local tax obligations and the Company's
withholding obligation arising from the receipt of, or the lapse of restrictions
relating to, the Performance Shares, by any of the following means or by a
combination of such means set forth below. If the Participant fails to notify
the Company of his or her election before the sixtieth (60th) day following the
last day of the Performance Period, the Company will withhold shares of Common
Stock as described in Section (ii), below.


(i)    Tendering a payment to the Company in the form of cash, check (bank
check, certified check or personal check) or money order payable to the Company;


(ii)    Authorizing the Company to withhold from the shares of Common Stock
otherwise to be delivered to the Participant a number of such shares having a
Fair Market Value as of the date that the amount of the tax to be withheld is to
be determined (the "Tax Date) less than or equal to the minimum amount of the
Company's withholding tax obligation; or

-5-

--------------------------------------------------------------------------------





(iii)    Delivering to the Company unencumbered shares of Common Stock already
owned by Participant having a Fair Market Value, as of the Tax Date, less than
or equal to the minimum amount of the Company's withholding tax obligation. Any
shares of Common Stock already owned by Participant referred to in this Section
(iii) must have been owned by Participant for no less than six (6) months prior
to the date delivered to the Company if such shares of Common Stock were
acquired upon the exercise of an Option or upon the vesting of Restricted Stock
or other Restricted Stock units.


The Company will not deliver any fractional share of Common Stock but will round
the number of shares issued up or down to the nearest number of full shares.
Participant's election must be made on or before the Tax Date.


10.    Miscellaneous.


(a)    Neither this Award nor the Plan confers on Participant any right with
respect to the continuance of employment by the Company or any Subsidiary, nor
will there be a limitation in any way on the right of the Company or any
Subsidiary by which Participant is employed to terminate his or her employment
at any time.


(b)    The Participant agrees that, this Award and any Performance Shares and
shares of Common Stock issuable pursuant to this Award Agreement shall be
subject to forfeiture and adjustment as provided in the "Restatement,"
"Solicitation of Employees" and "Engaging in Competition" set out below;


(i)Restatement. In the event of a restatement of the Company's consolidated
financial statements for any interim or annual period ("Restatement"), the
Committee may determine that the Award exceeds the amount that would have been
awarded or received had the Restatement been known at the time of the original
Award or at the time of vesting of any Performance Shares. In the event that the
Committee makes such a determination, the Company shall have the right: (i) in
the instance of a Participant whose misconduct or violation of a Company policy
causes such Restatement ("Cause"), to terminate, require forfeiture of, or
adjust any Awards made to Participant and to require the repayment of any Actual
Performance Shares and any Award or on any Actual Performance Shares, realized
within twelve (12) months of the Restatement and; (ii) in the instance where a
Participant is an officer subject to Section 16 of the Securities and Exchange
Act of 1934, and without regard to whether such Participant caused the
Restatement, to adjust any vested or unvested Award made during the period
covered by the Restatement to reflect the impact of the Restatement. Both the
cause and the amount of adjustment and/or repayment shall be determined by the
Committee in its sole discretion and its decision shall be final and binding
upon the Participant(s).


(ii)Solicitation of Employees. In the event Participant solicits an employee of
the Company for employment or other similar relationship with another employer
during the Restricted Period, the Committee shall have the discretion to (i)
forfeit this Award and/or (ii) forfeit any vested Award for which Actual
Performance Shares have not been issued and/or (iii) to require repayment or
return of any Actual Performance Shares. The occurrence of solicitation and
amount of repayment shall be determined by the Committee in its sole discretion.




(iii)Engaging in Competition. In the event Participant or any [Affiliate] of
Participant during the Restricted Period, directly or indirectly, either for
Participant or for any other person or entity directly or indirectly engages in
Competition with the Company anywhere in the world in which the Company then
transacts business or solicit or attempt to solicit any person or entity who is
or has been either a customer of the Company at any time during the Restricted
Period to purchase Competing Products from any person or entity (other than the
Company) or a customer, supplier, licensor, licensee or other business relation
of the Company at any time during the Restricted Period to cease doing business
with the Company, then the Committee will have the right to (i) terminate this
Award (ii) to

-6-

--------------------------------------------------------------------------------



forfeit any vested Award for which Actual Performance Shares have not been
issued and/or (iii) to require repayment or return of any Actual Performance
Shares.


(iv)Participant agrees that any violation of Section 10(b)(ii) and/or (iii)
would be highly injurious to the Company and would cause irreparable harm to the
Company and also that the territorial, time and scope limitations set forth in
Section 10(b)(ii) and (iii), are reasonable and are properly required for the
protection of the Company and in the event that any such territorial, time or
scope limitation is deemed to be unreasonable, by a court of competent
jurisdiction, the Company and Participant agree, to the reduction of any or all
of said territorial, time or scope limitations to such an area, period or scope
as said court shall deem reasonable under the circumstances.


(v)    The following definitions apply to this Section 10:


"Affiliate" means and includes any person or entity which controls a party,
which such party controls or which is under common control with such party.


"Competing Business" means a business which engages or is making plans to
engage, in whole or in part, in the manufacturing, marketing, distribution or
sale of products which are competitive with any products manufactured,
distributed, marketed or sold by the Company during the Restricted Period.


"Competing Products" means products manufactured by a Competing Business.


"Control" means the power, direct or indirect, to direct or cause the direction
of the management and policies of a person or entity through voting securities,
contract or otherwise.


"Restricted Period" means the period of the Participant's employment with the
Company, the balance if any of the Performance Period after the Participant's
termination of employment and a period of two consecutive years after the
Employee’s termination of employment due to Retirement.


(c)     The Company will not be required to deliver any shares of Common Stock
upon vesting of any Performance Shares until the requirements of any federal or
state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.


(d)    An original record of this Award Agreement and of the Participant's
acceptance and acknowledgment will be held on file by the Company. This Award
Agreement and the Participant's acknowledgment may be made either paper or
electronic format as specified by the Company. To the extent there is any
conflict between the terms contained in this Award Agreement and the terms
contained in the original held by the Company, the terms of the original held by
the Company will control.
(e)    The Committee shall have full and exclusive discretionary power to make
such adjustments and interpretations of this Award and the definition of EBITDA
as it may deem necessary and proper. Such adjustments or interpretations shall
be binding on the Participant.


11.    Section 409A Compliance. To the extent applicable, it is intended that
this Award Agreement comply with the provisions of Section 409A of the Internal
Revenue Code ("Section 409A"). This Award Agreement will be administered and
interpreted in a manner consistent with this intent, and any provision that
would cause the Award Agreement to fail to satisfy Section 409A will have no
force and effect until amended to comply therewith (which amendment may be
retroactive to the extent permitted by Section 409A). If any payments under this
Award Agreement constitute nonqualified deferred compensation subject to the
requirements of Section 409A and are payable upon a termination of the
Participant's employment, then all such payments shall

-7-

--------------------------------------------------------------------------------



be made only upon a "separation from service" within the meaning of Section
409A, and for purposes of determining the timing of such payments, Participant's
termination shall not be considered to occur until he or she has incurred such a
separation from service.








HERMAN MILLER, INC.




By                             


Its                         




ACCEPTANCE AND ACKNOWLEDGEMENT


I accept the Award described herein and in the Plan, acknowledge receipt of a
copy of this Award Agreement and the Plan Prospectus, and acknowledge that I
have read them carefully and that I fully understand their contents.


PARTICIPANT




Dated                                     




PSU EBITDA 2013 final

-8-